Exhibit 10.3
 
 
MODIFICATION NO. 2 TO LOAN AND SECURITY AGREEMENT
 
This Modification No. 2 to Loan and Security Agreement (“Second Modification”)
is executed as of April 30, 2014 (the “Second Modification Effective Date”), by
and among Partners for Growth III, L.P., a Delaware limited partnership
corporation (“PFG”) with its principal place of business at 150 Pacific Avenue,
San Francisco, California 94111, and each of Advanced Photonix, Inc., a Delaware
corporation (“API”) and Picometrix, LLC, a Delaware limited liability company
(“Picometrix”), each with its principal place of business at 2925 Boardwalk, Ann
Arbor, MI 48104 (individually and collectively, jointly and severally,
“Borrower”).


RECITALS
 
A.           PFG and Borrower have entered into that certain Loan and Security
Agreement, dated as of February 8, 2013 (as the same may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”), pursuant to
which PFG has made available to Borrower, among other credit accommodations, a
term loan in the original principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000).
 
B.           PFG and Borrower entered into that certain Forbearance Agreement
dated as of February 10, 2014 (the “Forbearance”) to address a Borrower
financial covenant default under Section 5 of the Schedule to the Loan
Agreement, and the Forbearance Period under the Forbearance expired on the Prior
Modification Effective Date (as defined below).
 
C.           PFG and Borrower entered into that certain Waiver and Modification
dated March 5, 2014 (the “Prior Modification Effective Date” and such Waiver and
Modification, the “Prior Modification”) to permit a waiver of past defaults and
to temporally reset financial covenants.
 
D.           Borrower believes it may be unable to comply with the Liquidity
Ratio financial covenant for the period ending March 31, 2014.
 
E.           PFG is willing to reset the Liquidity Ratio financial covenant
thresholds and otherwise modify the Loan Agreement as set forth herein;
 
NOW THEREFORE, in consideration of the agreements and covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.            DESCRIPTION OF EXISTING INDEBTEDNESS:  Among other Obligations and
indebtedness which may be owing by Borrower to PFG, Borrower is indebted to PFG
pursuant to, among other documents, the Loan Agreement.  The Loan Agreement
provides for a term loan in the principal amount of $2,500,000, of which
$1,666,667 in principal amount (the “Loan”) is outstanding on the date
hereof.  Defined terms used but not otherwise defined herein shall have the same
meanings set forth in the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.            DESCRIPTION OF COLLATERAL. Repayment of Obligations is secured by
the Collateral, as described in the Loan Agreement and in the Intellectual
Property Security Agreement and Collateral Agreements and Notices of even date
with the Loan Agreement (the “IP Security Agreements”). Hereinafter, the
above-described Loan Agreement, IP Security Agreements, Cross Corporate
Continuing Guaranty and Security Agreement and Representations and Warranties,
together with all other documents securing repayment of the Indebtedness or
otherwise executed in connection with the Loan Agreement shall be referred to as
the "Existing Loan Documents".


3.             MODIFICATIONS TO LOAN AGREEMENT.
 
3.1           Liquidity. As from the Second Modification Effective Date, the
required Liquidity Ratio set forth in Section 5 of the Schedule to the Loan
Agreement for the months of March 2014, April 2014 and May 2014 shall be amended
to read “1.30 to 1.00”, and the required Liquidity Ratio for the month of June
2014 and each month thereafter shall be “2.00 to 1.00”.
 
3.2           Compliance Certificate. The Compliance Certificate is amended to
reflect the modifications set forth in Sections 3.1 and 3.3, for so long as such
modifications are in effect.
 
3.3           EBITDA.  The Minimum EBITDA financial covenant set forth in
Section 5 of the Schedule to the Loan Agreement which read, prior to the Second
Modification Effective Date (based on modifications made in the Prior
Modification) as follows:
 

Minimum EBITDA: Borrower shall maintain EBITDA measured monthly on a rolling
(trailing) three-month basis for the month ending the date set forth below and
each of the immediately prior two months ending on the last day of each such
month, of not less than the amounts set forth in the table below for the each of
the monthly periods specified with the date ranges below:

 

 
Month Ending
Min EBITDA
 
February 28, 2014
($1,200,000)
 
March 31, 2014
($800,000)
 
April 30, 2014
($600,000)
 
May 31, 2014
$1.00
  June 30, 2014 through the
Maturity Date
To be agreed upon by Borrowers and PFG, based on Board approved plan, but no
rolling 3 month period to be set lower than levels set with the Senior Lender,
assuming the Senior Lender extends its line of credit beyond maturity date
specified in the Senior Loan Documents as at February 28, 2014.        
“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) non-cash stock compensation, plus (e) income tax
expense, plus (f) other non-cash items including intangible asset write-offs,
plus (g) non-cash warrant liability expenses, plus (h) the sum of Loan
Modification Fees (only) charged by PFG and Lender in connection with the loan
modifications consummated on or about the Modification Effective Date, in each
case to the extent such items have been deducted from the calculation of Net
Income or less non-cash warrant liability income to the extent added to the
calculation of Net Income.

 
 
2

--------------------------------------------------------------------------------

 
 
shall be amended to read as from the Second Modification Effective Date as
follows:
 

Minimum EBITDA:
Borrower shall maintain EBITDA measured monthly on a rolling (trailing)
three-month basis for the month ending the date set forth below and each of the
immediately prior two months ending on the last day of each such month, of not
less than the amounts set forth in the table below for the each of the monthly
periods specified with the date ranges below:

 

 
Month Ending
Min EBITDA
 
May 31, 2014
($250,000)
 
June 30, 2014
($250,000)
 
July 31, 2014
$1.00
  August 30, 2014 through the
Maturity Date
To be agreed upon by Borrowers and PFG, based on Board approved plan, but no
less than July 2014 threshold.        
“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) non-cash stock compensation, plus (e) income tax
expense, plus (f) other non-cash items including intangible asset write-offs,
plus (g) non-cash warrant liability expenses, plus (h) the sum of modification
and success fees (only) charged by PFG and the Senior Lender in connection with
the Prior Modification, the Second Modification, and the corresponding
amendments to the credit facilities between Borrower and the Senior Lender, in
each case to the extent such items have been deducted from the calculation of
Net Income or less non-cash warrant liability income to the extent added to the
calculation of Net Income.”
      “Net Income” means, as calculated on a consolidated basis for Borrowers
and their Subsidiaries, if any, for any period as at any date of determination,
the net profit (or loss), after provision for taxes for such period taken as a
single accounting period.       
If at any time there is no Senior Lender, as defined, PFG will work with
Borrower and provide new Financial Covenants that are in substance roughly
equivalent to the aforesaid.

 
 
3

--------------------------------------------------------------------------------

 
 
4.           PAYMENT OF FEES AND EXPENSES.  Borrower shall pay to PFG its
reasonable out-of-pocket fees and expenses in connection with this Second
Modification.
 
5.           RATIFICATION OF EXISTING LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of each of
the Existing Loan Documents, as amended, to which it is a party.


6.           REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants
that:
 
(a)          immediately upon execution of this Second Modification and assuming
Borrower's satisfaction of the conditions set forth in Section 10 hereof (i) the
representations and warranties contained in the Existing Loan Documents are
true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (ii) no
Default or Event of Default has occurred and is continuing or would result from
the performance of the Existing Loan Documents as modified hereby;
 
(b)         Borrower has the corporate power and authority to execute and
deliver this Second Modification and to perform its Obligations under the
Existing Loan Documents, as amended by this Second Modification, and the
person(s) executing this Second Modification on behalf of Borrower are duly
empowered to do so;
 
(c)         the articles of incorporation and other formation and organizational
documents of Borrower provided to PFG on the date of the Loan Agreement remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect or, if any such documents
have been amended, supplemented or restated or are no longer true, accurate and
complete, Borrower shall provide true, complete, correct and current versions of
such documents as additional conditions to this Second Modification under
Section 10;
 
(d)         the execution and delivery by Borrower of this Second Modification
and the performance by Borrower of its Obligations under the Loan Agreement have
been duly authorized by all necessary corporate action on the part of Borrower;
 
(e)          this Second Modification has been duly executed and delivered by
Borrower and (i) constitutes the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights; and (ii) does not conflict with any law or
regulation or judgment or the organizational documents of Borrower, or any
agreement or document to which Borrower is a party or which is binding upon it
or any of this assets; and (iii) does not require any authorization, approval,
consent, licence or registration in any jurisdiction for its execution,
performance, validity or enforceability;
 
 
4

--------------------------------------------------------------------------------

 
 
(f)          Borrower acknowledges that PFG has acted in good faith and has
conducted in a commercially reasonable manner its relationship with Borrower in
connection with this Second Modification and in connection with the Existing
Loan Documents;
 
(g)         the IP Security Agreements disclose an accurate, complete and
current listing of all Collateral that consists of Intellectual Property (as
defined in said IP Security Agreement) or Borrower has included revised and
updated Intellectual Property schedules as part of an update to the
Representations required in Section 10.3 of this Second Modification; and
 
(h)         Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in the Representations as last delivered to
PFG, and acknowledges, confirms and agrees the disclosures and information
contained therein have not changed in any Non-Trivial respect as of the date
hereof, or, if the Representations require additional disclosure in order to be
true, accurate and complete in all Non-Trivial respects as of the date hereof,
Borrower shall have provided the update to the Representations required in
Section 10.3.
 
Borrower understands and acknowledges that PFG is entering into this Second
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
 
7.              NO DEFENSES.  Borrower agrees that, as of the date hereof, it
has no defenses against its legal obligation to pay any and all Obligations.


8.             CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the Loan Agreement, PFG is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Loan Documents,
including as to its proper authorization and execution by Borrower.  Except as
expressly modified pursuant to this Second Modification, the terms of the
Existing Loan Documents remain unchanged and in full force and effect.  PFG's
agreement to modify the Loan Agreement pursuant to this Second Modification in
no way shall obligate PFG to make any future consents, waivers or modifications
to the Obligations.  Nothing in this Second Modification shall constitute a
satisfaction of the Obligations or a waiver of any default under the Existing
Loan Documents.  It is the intention of PFG and Borrower to retain as liable
parties all makers and guarantors of Obligations under the Existing Loan
Documents.  Unless expressly released herein, no maker, endorser, or guarantor
will be released by virtue of this Second Modification.  The terms of this
paragraph apply not only to this Second Modification, but also to all subsequent
loan modification agreements.


9.            SUCCESS FEE. Commencing with the month of May 2014 (reported in
June 2014) and continuing monthly to the Maturity Date, Borrower shall pay PFG a
fee equal to $20,000 (the “Success Fee”) for each reporting month for which
Borrower, as measured on and as of the last day of such month has failed to meet
or exceed a Liquidity Ratio (as defined in the Loan Agreement) of 2.00 to 1.00.
The Success Fee is in addition to all other fees payable by Borrower under the
Loan Agreement (including prepayment fees), the Forbearance and the Prior
Modification. The Success Fee shall be initially payable on the earlier to occur
of Borrower’s Liquidity Ratio exceeding 2.00 to 1.00 and July 31, 2014.
 
 
5

--------------------------------------------------------------------------------

 
 
10.           CONDITIONS.  The effectiveness of this Second Modification is
conditioned the following (whether satisfied on or before the Second
Modification Effective Date or thereafter, if performance is specified to occur
after the Second Modification Effective Date:


10.1           Execution and Delivery.  Borrower and Guarantor shall have duly
executed and delivered a counterpart of this Second Modification to PFG on or
before April 30, 2014.
 
10.2           Payment of PFG Expenses.  Borrower shall pay upon invoice all PFG
Expenses (including all reasonable attorneys’ fees and expenses) incurred in
connection with this Second Modification.
 
10.3           Updates to Borrower Information. If required to render the
Representations as last delivered to PFG true, correct, accurate and complete as
of the date hereof, Borrower shall have delivered to PFG true and current
information and versions of such documents.
 
10.4           Loan Modification Fee. Borrower shall have paid PFG a fee equal
to $10,000 on or before the Second Modification Effective Date.
 
10.5           Constitutional and Authority Documents. To the extent the same
may have been modified or superseded or are no longer accurate since the date of
the Loan Agreement, PFG shall have received copies, certified by a duly
authorized officer of each Borrower, to be true and complete as of the date
hereof, of each of (i) the governing documents of each Borrower as in effect on
the date hereof, (ii) any necessary resolutions of each Borrower authorizing the
execution and delivery of this Second Modification, the other documents executed
in connection herewith and each Borrower’s performance of all of the
transactions contemplated hereby, and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be so
authorized on behalf of each Borrower.


10.6           Additional Fee Under Prior Modification. Borrower shall have
paid, when due, the Additional Fee set forth in Section 11 of the Prior
Modification.


10.7           Payment of Success Fee. Borrower shall have paid, as and when
due, the Success Fee specified in Section 9.


For the avoidance of doubt, the failure of any of the conditions set forth in
this Section 10, unless waived by PFG in its sole discretion, shall, inter alia,
automatically revert the Liquidity Ratio   financial covenant thresholds
referred to in Section 3.1 hereof to the levels set in the Prior Modification
and otherwise constitute an Event of Default for which, notwithstanding anything
to the contrary set forth in the Loan Agreement, as amended, the cure period for
payment defaults shall be one (1) Business Day and for non-monetary Obligation
defaults, shall be five (5) Business Days.
 
 
6

--------------------------------------------------------------------------------

 
 
11.         RELEASE.  Each Borrower and each Guarantor (each, a “Releasor”)
hereby forever relieves, releases, and discharges PFG and each of its present or
former employees, officers, directors, agents, representatives, attorneys (the
“Indemnitees”), from any and all possible claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs and expenses, actions and causes
of action, of every type, kind, nature, description or character, whether known
or unknown, suspected or unsuspected, absolute or contingent, arising out of or
in any manner connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Second Modification, which any
Releasor or any of their respective partners, members, officers, agents or
employees may now or hereafter have against the Indemnitees, if any, and
irrespective of whether any of the foregoing arise out of contract, tort,
violation of laws or regulations or otherwise, breach of fiduciary duty, breach
of any duty of fair dealing, breach of confidence, breach of funding commitment,
undue influence, duress, economic coercion, violation of any federal or state
securities or Blue Sky laws or regulations, conflict of interest, negligence,
bad faith, malpractice, violations of the racketeer Influenced and Corrupt
Organizations Act, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortuous interference with
corporate governance or prospective business advantage, deceptive trade
practices, libel, slander, conspiracy or any claim relating to the Existing Loan
Documents or the transactions contemplated therein (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner connected with or
related to the Existing Loan Documents, the Recitals hereto, any instruments,
agreements or documents executed in connection with any of the foregoing or the
origination, negotiation, administration, servicing and/or enforcement of any of
the foregoing.  In furtherance of this release, each Releasor expressly
acknowledges and waives any and all rights under Section 1542 of the California
Civil Code, which provides as follows: “A general release does not extend to
claims which the creditor does not know or expect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.” By entering into
this release, each Releasor recognizes that no facts or representations are ever
absolutely certain and it may hereafter discover facts in addition to or
different from those which it presently knows or believes to be true, but that
it is the intention of each Releasor hereby to fully, finally and forever settle
and release all matters, disputes and differences, known or unknown, suspected
or unsuspected; accordingly, if any Releasor should subsequently discover that
any fact that it relied upon in entering into this release was untrue, or that
any understanding of the facts was incorrect, no Releasor shall be entitled to
set aside this release by reason thereof, regardless of any claim of mistake of
fact or law or any other circumstances. Each Releasor acknowledges that it is
not relying upon and has not relied upon any representation or statement made by
PFG with respect to the facts underlying this release or with regard to any of
such party’s rights or asserted rights. This release may be pleaded as a full
and complete defense and/or as a cross-complaint or counterclaim against any
action, suit, or other proceeding that may be instituted, prosecuted or
attempted in breach of this release. Each Releasor acknowledges that the release
contained herein constitutes a material inducement to PFG to enter into this
Second Modification, and that PFG would not have done so but for PFG’s
expectation that such release is valid and enforceable in all events.  Each
Releasor hereby represents and warrants to PFG, and PFG is relying thereon, as
follows: (i) except as expressly stated in this Second Modification, neither PFG
nor any agent, employee or representative of PFG has made any statement or
representation to any Releasor regarding any fact relied upon by any Releasor in
entering into this Second Modification ; (ii) each Releasor has made such
investigation of the facts pertaining to this Second Modification and all of the
matters appertaining thereto, as it deems necessary; (iii) the terms of this
Second Modification are contractual and not a mere recital; (iv) this Second
Modification has been carefully read by each Releasor, the contents hereof are
known and understood by each Releasor, and this Second Modification is signed
freely, and without duress, by each Releasor; (v) each Releasor represents and
warrants that it is the sole and lawful owner of all right, title and interest
in and to every claim and every other matter which it releases herein, and that
it has not heretofore assigned or transferred, or purported to assign or
transfer, to any person, firm or entity any claims or other matters herein
released. Borrower shall indemnify PFG, defend and hold it harmless from and
against all claims based upon or arising in connection with prior assignments or
purported assignments or transfers of any claims or matters released herein.
 
 
7

--------------------------------------------------------------------------------

 
 
12.           MISCELLANEOUS.  The quotation marks around modified clauses set
forth herein and any differing font styles, if any, in which such clauses are
presented herein are for ease of reading only and shall be ignored for purposes
of construing and interpreting this Second Modification. The Recitals to this
Second Modification are expressly incorporated by reference herein.


13.           INTEGRATION; CONSTRUCTION.  This Second Modification, the Prior
Modification, the Forbearance and the Loan Documents and any documents executed
in connection herewith or therewith or pursuant hereto or thereto contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings, offers and negotiations,
oral or written, with respect thereto and no extrinsic evidence whatsoever may
be introduced in any judicial or arbitration proceeding, if any, involving this
Second Modification; except that any financing statements or other agreements or
instruments filed by PFG with respect to Borrower shall remain in full force and
effect. The title of this Second Modification, section headings and quotation
marks around amended provisions are for the readers’ convenience only and shall
be ignored for purposes of integration into the Loan Agreement. This
Modification shall be deemed effective as against any and all Borrower parties
that execute and deliver this Forbearance, and the failure of any such Borrower
to so execute and deliver shall not affect the enforceability of this Second
Modification against each Borrower party that does. Each party hereto has been
represented by counsel of their choosing and any claim, defense or rule of
construction to the effect that this Second Modification or any other Loan
Document should be construed against any party shall not apply and is expressly
disclaimed.


14.           INCORPORATION OF PROVISIONS. The provisions of Section 8 of the
Loan Agreement are incorporated by reference herein and made applicable to this
Second Modification.


[Signature Page Follows]


 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Second Modification to be
executed and delivered as of the Second Modification Effective Date.




Borrower:
 
ADVANCED PHOTONIX, INC.
 
PFG:
 
PARTNERS FOR GROWTH III, L.P.
                  By      By       
President or Vice President
              Name:      By             
Secretary or Ass't Secretary
 
Title: Manager, Partners for Growth III, LLC
Its General Partner
                          Borrower:                     PICOMETRIX, LLC         
                        By              President                      Name     
       
Richard D. Kurtz
       